DETAILED OFFICE ACTION

	Applicant response filed on 08/14/2020 is acknowledged. 

Election/Restrictions
Applicant's election with traverse of Group II (Claims 4, 8 and 9) in the reply filed on 08/14/2020 is acknowledged.  
Claims 1-3, 5,10 and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/14/2020.
	Claims 6 and 7 have been cancelled by applicant. 
	Claims 4, 8, and 9 are currently under examination.

Information Disclosure Statement
The previous information disclosure statement (IDS) submitted on 01/31/2018, 02/20/2018, and 09/30/2020 have been considered by the examiner.

Withdrawal Claim Objections
The rejection of claims 4, 8 and 9 are objected to because of informalities has been withdrawn in view of amendment made to the instant claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims. 
The instant claims have been amended and are now directed to a method of determining and treating an infection of a patient with a bacterial microorganism. 
The claimed process comprises determining the presence of at least one structural variation in at least on genetic sequence of the bacterial microorganism and determining whether the at least one structural variation is associated with microbial drug resistance. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, the instant claims recite a series of determinations to be made from a sample obtained from or by a subject. As such, the claims essentially delineate a series of problems to be solved in order to obtain a diagnostic determination.  
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims results in the determination of “at least one structural variation associated with antimicrobial resistance that is not resisted by the bacterial organism in said patient”. Thus, the claims recite at a high level of generality a naturally occurring correlation between “at least one structural variation associated with antimicrobial resistance that is not resisted by the bacterial organism.” Such a result inherently pre-empts any and all naturally occurring correlation between “at least one structural variation” associated with antimicrobial resistance that is not resisted by a bacterial organism. 
The claims have been further amended to recite the additional steps of “administering to the patient having the infection with the antimicrobial drug resistant bacterial microorganism an antimicrobial drug that is not resisted by the bacterial microorganism in an amount effective to treat the infection.” Again, applicant recite a highly generic treatment step wherein no specific antimicrobial drug is recited, rather the claims encompass any treatment of a subject with an effective amount of a pre-existing antimicrobial drug at routinely applied dosages. As such, the claims merely instruct a practitioner to well understood, routine and conventional treatment step. There are no improvements to the manner of treatment, no additional administered compositions themselves beyond what is already routinely applied and readily available in the prior art, nor any modification to a treatment regimen. As such, the claims fail to provide for a practical application of the identified judicial exception set forth in the instant claims. The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. 
The instant process claims do recite the data gathering steps of determining the presence of at least one structural variation in at least one genetic sequence in a sample obtained from or provided by a patient. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
For these reasons, the instant claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is further necessitated by applicant amendment to the instant claims.
Independent claim 4, from which claims 8 and 9 depend, has been amended to recite a step of determining at least one structural variant in at least one genetic sequence of the bacterial organism in a sample obtained from or by a subject. This causes the metes and bounds of the instant claims to be indefinite because the claims merely recite a problem to be solved and fail to recite the active steps that, when practice, achieve the solution to the problem set forth in the instant claims. Applicant is requested to amend the steps so as to recite those active steps that, when practice, produce and or achieve the solution to the problem set forth in the instant claims.
Independent claim 4, from which claims 8 and 9 depend, has been amended to recite a treatment step of “administering to the patient having the infection with the antimicrobial drug resistant bacterial microorganism an antimicrobial drug that is not resisted by the bacterial microorganism in an amount effective to treat the infection”. This causes the metes and bounds of the instant claims to be indefinite because the identified limitation only instructs a practitioner to turn to the prior art and search for suitable treatment and remedies for a “patient having the infection with the antimicrobial drug resistant bacterial microorganism an antimicrobial drug that is not resisted by the bacterial microorganism.” A problem arises from there being more bacterial infections than there are “effective” treatments, namely how does a practitioner treat a patient when there are no more antimicrobial drugs that are not resisted by the bacterial microorganism? 
	In light of the above deficiencies set forth under 35 USC 112(b) for indefiniteness, no meaningful search of the art can be performed at this time in prosecution.

No Claims Allowed.  

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues that the amended claims now require a treatment step.
This fails to render the claims statutory because applicant has merely amended the claims to require a generic treatment step that “applies” the judicial exception. The claims literally instruct a practitioner to turn to the prior art and administer known, well understood, routine, and conventional treatment to a subject for a bacterial microorganism infection. The Supreme Court foreclosed in Alice v. CLS Corp that simply amending a claim to recite what is already well understood, routine, and convention to an otherwise unpatentable claim does transform an otherwise unpatentable claim into patent eligible subject matter. 

	With regard to the rejection of claims under 35 USC 112 as being indefinite, applicant argues that the amended claims address the identified indefinite issues. 
	Applicant argument is moot with regard to the new grounds of rejection set forth above necessitated by applicant amendment to the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631